DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ioffe (WO 2018/148526 A 1).Claim 1, Ioffe discloses a method implemented by a processor ([0066] and following, implementation of neural network, Fig. 1), the method comprising: receiving a subset of data corresponding to at least one layer of a neural network for processing using the processor; ([0066], neural network layer A104) and during a forward propagation pass: (1) normalizing the subset of the data corresponding to the at least one layer of the neural network based on an average associated with the subset of the data and a variance associated with the subset of the data ([0066]-§[0077], batch normalization, normalization statistics including the mean and the standard deviation of the components of the previous layer outputs, Fig. 1), wherein the normalizing the subset of the data comprises dynamically updating the average and dynamically updating the variance ([0078]-§[0079], moving normalization statistics), to generate normalized data and (2) applying a transformation to the normalized data using a fixed scale parameter corresponding to the subset of the data and a fixed shift parameter corresponding to the subset of the data such that during the forward propagation pass neither the fixed scale parameter nor the fixed shift parameter is updated ([0077]-[0081], affine transformation with scale parameter and bias parameter, [0060], treat affine transformations as constants, [0090], batch renormalization step 208, Fig. 2).Claim 8. A processor ([0066] and following, implementation of neural network, Fig. 1) configured to: receive a subset of data corresponding to at least one layer of a neural network; and during a forward propagation pass: (1) normalize the subset of the data corresponding to the at least one layer of the neural network based on an average associated with the data and a variance associated with the data, ([0066]-§[0077], batch normalization, normalization statistics including the mean and the standard deviation of the components of the previous layer outputs, Fig. 1) wherein to normalize the subset of the data the processor is further configured to dynamically update the average and dynamically update the variance, to generate normalized data and (2) apply a transformation to the normalized data using a fixed scale parameter corresponding to the subset of the data and a fixed shift parameter corresponding to the subset of the data such that during the forward propagation pass neither the fixed scale parameter nor the fixed shift parameter is updated ([0077]-[0081], affine transformation with scale parameter and bias parameter, [0060], treat affine transformations as constants, [0090], batch renormalization step 208, Fig. 2).Claim 14. A non-transitory computer-readable medium comprising instructions corresponding to a method implemented by a processor ([0066] and following, implementation of neural network, Fig. 1), the method comprising: receiving data corresponding to at least one layer of a neural network model for processing using the processor ([0066], neural network layer A104); and during forward propagation: (1) normalizing activations corresponding to the at least one layer of the neural network model based on an average associated with the data and a variance associated with the data to generate normalized data ([0066]-§[0077], batch normalization, normalization statistics including the mean and the standard deviation of the components of the previous layer outputs, Fig. 1) and (2) applying a transformation to the normalized data using a scale parameter and a shift parameter, wherein the applying the transformation to the normalized data includes, during the forward propagation, updating the average associated with the data and updating the variance associated with the data, but not updating each of the scale parameter and the shift parameter ([0077]-[0081], affine transformation with scale parameter and bias parameter, [0060], treat affine transformations as constants, [0090], batch renormalization step 208, Fig. 2).Claims 4 and 17. The method of claim 1, wherein each of steps of the normalizing the subset of the data and the applying the transformation is performed to increase an accuracy of any inferences generated by the neural network model without requiring retraining of the neural network using gradient descent. (Ioffe, [0059])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5-7, 9, 10-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe, in view of El-Yaniv et al. (US 20170286830 A1) hereinafter referred to as El.
Regarding claim 2, Ioffe does not explicitly disclose the method of claim 1, wherein the subset of the data comprises activation values corresponding to the at least one layer of the neural network.
Ioffe discloses that the batch renormalization layer 108 is configured to receive layer A outputs 106 generated by the neural network layer A ([0056], Fig. 1 ), without specifying onto which network values the renormalization layer is applied. 
Nevertheless, applying batch normalization either onto activation values or to weight values is common practice in the field, see for example El ([0065]-§[0067], floating point activation values, floating point weights). 
One ordinary skilled in the art before the filing of the claimed invention would have consider either option when implementing the method of Ioffe in order to improve the accuracy of their model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.

Regarding claim 3, Ioffe does not explicitly disclose the method of claim 1, wherein the subset of the data comprises weight values corresponding to the at least one layer of the neural network.
Ioffe discloses that the batch renormalization layer 108 is configured to receive layer A outputs 106 generated by the neural network layer A ([0056], Fig. 1 ), without specifying onto which network values the renormalization layer is applied. 
Nevertheless, applying batch normalization either onto activation values or to weight values is common practice in the field, see for example El ([0065]-§[0067], floating point activation values, floating point weights). 
One ordinary skilled in the art before the filing of the claimed invention would have consider either option when implementing the method of Ioffe in order to improve the accuracy of their model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Regarding 5, Ioffe does not explicitly disclose the method of claim 1, wherein the subset of the data is obtained by converting values corresponding to the subset of the data from a first precision format to a second precision format, wherein the second precision format has a lower precision than the first precision format. 
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Regarding claim 6, Ioffe does not explicitly disclose the method of claim 5, wherein the first precision format comprises floating point format.
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Regarding claim 7, Ioffe does not explicitly disclose the method of claim 5, wherein the second precision format comprises a precision format selected from one of an integer format, a reduced floating point precision format, or a block floating point format.
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.
Claim 9, Ioffe does not explicitly disclose the processor of claim 8, wherein the subset of the data comprises activation values corresponding to the at least one layer of the neural network.
Ioffe discloses that the batch renormalization layer 108 is configured to receive layer A outputs 106 generated by the neural network layer A ([0056], Fig. 1 ), without specifying onto which network values the renormalization layer is applied. 
Nevertheless, applying batch normalization either onto activation values or to weight values is common practice in the field, see for example El ([0065]-§[0067], floating point activation values, floating point weights). 
One ordinary skilled in the art before the filing of the claimed invention would have consider either option when implementing the method of Ioffe in order to improve the accuracy of their model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Claims 10 and 16, Ioffe does not explicitly disclose the processor of claim 8, wherein the subset of the data comprises weight values corresponding to the at least one layer of the neural network.
Ioffe discloses that the batch renormalization layer 108 is configured to receive layer A outputs 106 generated by the neural network layer A ([0056], Fig. 1 ), without specifying onto which network values the renormalization layer is applied. 
Nevertheless, applying batch normalization either onto activation values or to weight values is common practice in the field, see for example El ([0065]-§[0067], floating point activation values, floating point weights). 
One ordinary skilled in the art before the filing of the claimed invention would have consider either option when implementing the method of Ioffe in order to improve the accuracy of their model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Regarding claims 11 and 18, Ioffe does not explicitly disclose the processor of claim 8, wherein the subset of the data is obtained by converting values corresponding to the subset of the data from a first precision format to a second precision format, wherein the second precision format has a lower precision than the first precision format.
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Regarding claims 12 and 19, Ioffe does not explicitly disclose the processor of claim 11, wherein the first precision format comprises floating point format.
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.

Regarding claims 13 and 20, Ioffe does not explicitly disclose the processor of claim 11, wherein the second precision format comprises a precision format selected from one of an integer format, a reduced floating point precision format, or a block floating point format.
Choosing to quantize the batch layer data before applying the normalization is common practice in the field, see for example El ([0047]-[0057]). Details with respect to the implementation of such quantization of data would be well within the reach of the one ordinary skilled in the art before the filing of claimed invention when implementing this quantization step in order to compress the model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.Claim 15, Ioffe does not explicitly disclose the non-transitory computer-readable medium of claim 14, wherein the subset of the data comprises activation values corresponding to the at least one layer of the neural network.
Ioffe discloses that the batch renormalization layer 108 is configured to receive layer A outputs 106 generated by the neural network layer A ([0056], Fig. 1), without specifying onto which network values the renormalization layer is applied. 
Nevertheless, applying batch normalization either onto activation values or to weight values is common practice in the field, see for example El ([0065]-[0067], floating point activation values, floating point weights). 
One ordinary skilled in the art before the filing of the claimed invention would have consider either option when implementing the method of Ioffe in order to improve the accuracy of their model, without involving inventive skills since Ioffe and El are both analogous in training neural networks related field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:Socher et al. (US 20170046616 A1) The technology disclosed uses a 3D deep convolutional neural network architecture (DCNNA) equipped with so-called subnetwork modules which perform dimensionality reduction operations on 3D radiological volume before the 3D radiological volume is subjected to computationally expensive operations. Also, the subnetworks convolve 3D data at multiple scales by subjecting the 3D data to parallel processing by different 3D convolutional layer paths. Such multi-scale operations are computationally cheaper than the traditional CNNs that perform serial convolutions. In addition, performance of the subnetworks is further improved through 3D batch normalization (BN) that normalizes the 3D input fed to the subnetworks, which in turn increases learning rates of the 3D DCNNA. After several layers of 3D convolution and 3D sub-sampling with 3D across a series of subnetwork modules, a feature map with reduced vertical dimensionality is generated from the 3D radiological volume and fed into one or more fully connected layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/4/2022